The charging part of the information against defendant is as follows:
"The said Lee Mon (sometimes called Ah Fong) did on or about the 29th day of December, A.D. nineteen hundred *Page 401 
and twenty-one, prior to the filing of this Information, at and in the county and state aforesaid, willfully, unlawfully and feloniously bring, take and convey into the county jail of the county of San Joaquin, state of California, a quantity of opium, and at the time of so bringing, taking and conveying said opium into said county jail as aforesaid, the said Lee Mon (sometimes called Ah Fong) was not then and there authorized by law so to do."
[1] The defendant was duly arraigned and pleaded guilty. He was thereupon sentenced to the penitentiary in accordance with the requirement of the statute.
We find nothing erroneous or irregular in the proceedings. The information was based upon the provisions of section 171a of the Penal Code and is in proper form. The only reason urged in the court below why judgment should not be pronounced against the defendant was that "the statute is invalid." But there seems to have been no argument upon the question and there has been no appearance in this court on behalf of appellant.
No reason occurs to us why such statute should not be upheld or why the judgment should not stand.
The judgment is affirmed.
Finch, P. J., and Hart, J., concurred.